 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC ANDERSON,                                    No. 2:17-cv-1244 KJM DB P
12                       Plaintiff,
13              v.                                      ORDER
14    B. MENDOZA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action

18   pursuant to 42 U.S.C. § 1983. On December 12, 2020, the undersigned recommended that

19   defendants’ motion to dismiss be granted. (ECF No. 22.) Thereafter, the District Judge assigned

20   to this case adopted the recommendations, the case was dismissed, and judgment was entered.

21   (ECF Nos. 26, 27.) Plaintiff filed a notice of appeal on March 7, 2019. (ECF No. 28.) Presently

22   before the court is plaintiff’s second motion to reimburse overpayment of the filing fee. (ECF

23   No. 39.)

24          On October 23, 2019 plaintiff filed a one-page motion requesting that $76.00 be credited

25   to his trust account because he had already paid the filing fee in full. (ECF No. 36.) The court

26   denied the motion without prejudice because plaintiff had not provided any documentation

27   showing that he had paid the filing fee in full and that additional funds were taken from his prison

28   trust account. (ECF No. 38.)
 1             Plaintiff has now refiled the motion along with a copy of his prison trust account

 2   statement covering March 2018 through August 2019. (ECF No. 39.) Plaintiff states that in April

 3   2019 his mother personally paid the remaining balance of the filing fee, but the prison trust office

 4   has continued to collect funds from his prison trust account. He now states that $66.97 of

 5   overpayment have been sent to the court and requests that amount be returned to his account.

 6   Court records indicate that the filing fee for the present action has been paid in full, but that

 7   plaintiff still owes approximately $400.00 for the appeal filed in this action. Because it appears

 8   that the complained of withdrawals are unrelated to the filing fee for this action, the court will

 9   deny the motion for reimbursement of the filing fee.

10             Accordingly, IT IS HEREBY ORDERED that:

11             1. Plaintiff’s motion to reimburse (ECF No. 39) is denied; and

12             2. The Clerk of the Court is directed to send plaintiff a copy of the Case Inquiry Report

13                  associated with this action.

14   Dated: December 4, 2019

15

16

17

18

19

20
21

22

23
     DB:12
24   DB:1/Orders.Prisoner.Civil.Rights/ande1244.fee2

25

26
27

28
                                                         2
